Citation Nr: 1711120	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  10-03 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had active service from June 20 to October 19, 1983 and from April 2006 to June 2008.  The Veteran also served in the U.S. National Guard and U.S. Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 RO decision.  In May 2013, the RO issued a rating decision that granted service connection for left ear hearing loss.  He did not have a hearing loss for VA rating purposes in the right ear, and this claim continued to be denied.  The Veteran provided sworn testimony during a January 2014 videoconference hearing before the undersigned Veterans Law Judge.  In September 2014, the Board remanded the appeal for further evidentiary development.  In May 2016, the Board determined that the RO only partially fulfilled the September 2014 remand directives and again remanded the appeal for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant when further action on his part is required.


REMAND

In May 2016, the Board remanded the appeal, in pertinent part, to obtain an audiological examination.  The Board acknowledges that the Veteran failed to report to the VA examination scheduled in June 2016.  However, as further audiological testing is required to determine eligibility for service connection, the Veteran should be afforded another opportunity to be examined.  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  See Hensley at 159.

The Veteran had acoustic trauma in the form of noise from helicopters during his period of active service, to include service in Iraq in support of Operation Desert Storm.  Service connection for left ear hearing loss due to such acoustic trauma was granted in a May 2013 RO decision.  However, his right ear hearing acuity did not meet the standard set forth in 38 C.F.R. § 3.385 at that time.  

In light of the Veteran's service in Iraq, including his demonstrated acoustic trauma during active service, and the fact that the most recent audiometric testing during the appeal period was accomplished in 2013, the Board finds that another VA audiological examination is necessary to determine whether the Veteran's right ear hearing acuity meets the standard set forth in 38 C.F.R. § 3.385.  

The Board acknowledges that the RO previously requested treatment records for the Veteran's National Guard and Army Reserve service, without success.  However, the Board requests that the RO attempt to obtain these records again and notify the Veteran, per 38 C.F.R. § 3.159(e), if unable.  The Board also requests that that RO provide the Veteran the opportunity to identify any VA or private audiological treatment he has received.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding service treatment records from appropriate sources.  If no additional service treatment records are available, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.  Request information from the Veteran as to all VA and non-VA health care providers from whom he has sought audiological treatment.  Once the information has been received, obtain all identified records (not already of record) and associate them with the claims folder.

All efforts to obtain VA records will continue until it is reasonably certain that further attempts to obtain them would be futile.  In regard to all records sought, the Veteran and his representative must be provided the following information: (1) the identity of the records VA could not obtain; (2) an explanation of the efforts VA made to obtain the records; (3) a description of any further action VA will take regarding the claim; and (4) notice that the claimant is ultimately responsible for providing the evidence.  See 38 C.F.R. § 3.159(4)(e)(i-iv) (2016).

3.  Afford the Veteran a VA audiological examination to evaluate his current right ear hearing acuity.  The Board requests the examiner to: (1) examine the Veteran; (2) review the evidence currently of record; and (3) offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or higher) that the Veteran's right ear hearing loss, if any, is related to service.  Audiometric test results from July 2003, July 2005, October 2005, June 2006, July 2006, September 2006, May 2007, June 2007, February 2009, July 2009, and March 2013, as well as addendum medical opinions from April 2013 and January 2015, should all be considered in forming the requested opinion. 

The examiner should explain the basis for any opinion rendered.  If an opinion cannot be made without resorting to mere speculation, this must also be fully explained.

4.  After the development requested above has been completed, the AOJ should again review the record, to include any recent treatment and evaluation records identified by the Veteran.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

